    Case 2:17-cr-00181-JTM-DMD Document 455 Filed 04/24/20 Page 1 of 14




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                CRIMINAL ACTION


VERSUS                                                  NO: 17-181


CHAD SCOTT                                              SECTION "H"




                          ORDER AND REASONS
      Before the Court are Defendant’s Motion for New Trial or Acquittal (Doc.
405) and Motion for New Trial based on Newly Discovered Evidence (Doc. 434).
For the following reasons, the Motions are DENIED.


                               BACKGROUND
      Defendant Chad Scott, a former DEA special agent, was charged by
Superseding Indictment in May 2018 with multiple counts. Counts 1 and 2
charge Scott with falsifying the location of the lawful forfeiture of a 2013 Ford
F-150, and Counts 3 through 7 charge Scott with perjury and obstruction of
justice arising out of the narcotics prosecution and trial of Jorge Perralta in
January 2016. A jury trial was held on these seven counts against Defendant

                                       1
    Case 2:17-cr-00181-JTM-DMD Document 455 Filed 04/24/20 Page 2 of 14



Scott over several weeks in January and February of 2019. The trial resulted
in a mistrial when the jury was unable to reach a unanimous verdict as to any
count. 1 A new trial on these same counts was held in August 2019. On August
27, 2019, the jury found Defendant guilty of all seven counts.
      Defendant now brings two, separate post-trial motions. In the first, he
moves for (1) acquittal on Counts 1 and 2, arguing that the Government failed
to prove all of the elements of the charge, and (2) a new trial on all charges in
light of errors he argues were made by this Court during trial. In his second
motion, Defendant seeks a new trial in light of evidence revealed to him by the
Government for the first time on November 26, 2019. This Court will consider
each motion in turn.


                              LEGAL STANDARD
   A. Acquittal
      Under Rule 29 of the Federal Rules of Criminal Procedure, a defendant
may move for a “judgment of acquittal of any offense for which the evidence is
insufficient to sustain a conviction.” “[T]he relevant question is whether, after
viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” 2 To this end, the court must “review the evidence
and the reasonable inferences which flow therefrom in the light most favorable
to the verdict.” 3 The court is “concerned only with whether the jury made a

      1  Doc. 209.
      2  Jackson v. Virginia, 443 U.S. 307, 319 (1979).
       3 United States v. Ramos-Cardenas, 524 F.3d 600, 605 (5th Cir. 2008) (internal

quotations omitted).
                                              2
     Case 2:17-cr-00181-JTM-DMD Document 455 Filed 04/24/20 Page 3 of 14



rational decision, not whether its verdict was correct on the issue of guilt or
innocence.” 4
   B. Motion for New Trial
       Federal Rule of Criminal Procedure 33(a) states, “Upon the defendant’s
motion, the court may vacate any judgment and grant a new trial if the interest
of justice so requires.” 5 The Fifth Circuit has held “the trial court should not
grant a motion for new trial unless there would be a miscarriage of justice or
the weight of evidence preponderates against the verdict. A new trial is
granted only upon demonstration of adverse effects on substantial rights of a
defendant.” 6 The movant bears the burden of demonstrating that a new trial
is justified. 7


                                LAW AND ANALYSIS
       A. Acquittal on Counts 1 and 2
       In Counts 1 and 2 of the Superseding Indictment, the Government
charged the Defendant with falsifying a document in a federal investigation in
violation of 18 U.S.C. § 1519. To secure a conviction on these charges, the
government was required to prove beyond a reasonable doubt: (1) that the
defendant knowingly falsified or made a false entry in a document; (2) that the
defendant acted with the intent to impede, obstruct, or influence the
investigation or the proper administration of a matter; and (3) that the matter



       4 Id. (internal quotations omitted).
       5
         FED. R. CRIM. P. 33.
       6 United States v. Wall, 389 F.3d 457, 466 (5th Cir. 2004).
       7 United States v. Soto-Silva, 129 F.3d 340, 343 (5th Cir. 1997).

                                              3
    Case 2:17-cr-00181-JTM-DMD Document 455 Filed 04/24/20 Page 4 of 14



was within the jurisdiction of the DEA, which is an agency the United States. 8
The government presented evidence that Defendant lied on two federal forms
regarding the date, circumstances, and location of the forfeiture of an F-150
truck.
         In conclusory fashion, Defendant asserts that the Government failed to
carry its burden of proof as to each element. However, he presents argument
only as to the second element, arguing that the evidence showed that the DEA’s
Administrative Forfeiture process was not “impeded, obstructed, or influenced”
because the forfeiture forms met all of the legal requirements of an
administrative forfeiture. First, the requirement is not that Defendant actually
impeded an investigation, but rather, that he intended to do so. Even so, the
Government’s forfeiture expert, Vicky Rashid, testified that if the DEA’s asset
forfeiture office had known that the forms at issue contained false statements,
it would have invalidated the forfeiture. Likewise, Will Glaspy, Special Agent
in Charge of the DEA’s Houston Field Division, testified that if the forms in
question had accurately stated that Defendant obtained the F-150 in Houston,
the DEA office in Houston would have learned of this action and of Defendant’s
source and could have used this information to fight crime in Southeast Texas.
Accordingly, it cannot be said that no rational jury would have found that
Defendant’s false statements on the forfeiture forms were intended to influence
a federal investigation. Defendant’s request for acquittal is denied.




         8   Pattern Crim. Jury Instr. 5th Cir. 2.65 (2015).
                                                 4
     Case 2:17-cr-00181-JTM-DMD Document 455 Filed 04/24/20 Page 5 of 14



       B. Motion for New Trial based on Error
       Defendant next argues that this Court made various erroneous rulings
relating to the admissibility of evidence and testimony, necessitating a new
trial. At the outset, Defendant chiefly complains about changes in evidentiary
rulings between the first and second trials. Defendant argues that the law of
the case doctrine should have applied to prohibit this Court from revisiting
issues already ruled on in the first trial. According to the Fifth Circuit, the law
of the case doctrine provides that, with some exceptions, “a decision of a legal
issue or issues by an appellate court establishes the ‘law of the case’ and must
be followed in all subsequent proceedings in the same case in the trial court or
on a later appeal in the appellate court.” 9 Thus, the doctrine is limited to
decisions made by an appellate court. Indeed, all of the cases cited by
Defendant support this limitation. 10 Defendant has not cited this Court to any

       9  White v. Murtha, 377 F.2d 428, 431–32 (5th Cir.), opinion adhered to on denial of
reh’g, 381 F.2d 34 (5th Cir. 1967); see, e.g., K.P. v. LeBlanc, 729 F.3d 427, 436 (5th Cir. 2013)
(“[T]he rule provides that ‘an issue of law or fact decided on appeal may not be reexamined
either by the district court on remand or by the appellate court on a subsequent appeal.’”).
        10 See Med. Ctr. Pharmacy v. Holder, 634 F.3d 830, 836 (5th Cir. 2011) (considering

whether district court’s decision on remand violated the law of the case doctrine); Carpa, Inc.
v. Ward Foods, Inc., 567 F.2d 1316, 1319 (5th Cir. 1978), overruled by Copper Liquor, Inc. v.
Adolph Coors Co., 701 F.2d 542 (5th Cir. 1983) (holding that law of case doctrine applied to
prohibit reconsideration of issue decided on first appeal); Terrell v. Household Goods
Carriers’ Bureau, 494 F.2d 16, 19 (5th Cir. 1974) (“[T]he decision of [the appellate] court
sitting en banc at an earlier stage of this same case represents the law of the case.”);
Diplomat Elec. Inc. v. Westinghouse Elec. Supply Co., 430 F.2d 38, 48 (5th Cir. 1970) (holding
that decisions of law made on former appeal control trial court and appellate court, except as
to clearly erroneous legal decision); Hodgson v. Brookhaven Gen. Hosp., 470 F.2d 729, 730
(5th Cir. 1972) (holding that prior appeal established law of the case that district court, on
remand, was bound to follow); Gulf Coast Bldg. & Supply Co. v. Int’l Bhd. of Elec. Workers,
Local No. 480, 460 F.2d 105, 107 (5th Cir. 1972) (holding that whatever before appellate court
and disposed of by decree becomes law of the case); Gorsalitz v. Olin Mathieson Chem. Corp.,
456 F.2d 180, 181 (5th Cir. 1972) (holding that question cannot be relitigated on appeal where
settled by the law of the case of a prior appeal).
                                                 5
     Case 2:17-cr-00181-JTM-DMD Document 455 Filed 04/24/20 Page 6 of 14



case indicating that a district court is bound by its prior evidentiary rulings.
In fact, the Fifth Circuit has stated that a district court has continuing
jurisdiction over its criminal cases and is “free to reconsider its own earlier
decision[s].” 11 Accordingly, this Court’s rulings in the second trial will be
considered “on their own merit.” 12
       1. Admissibility of 21 U.S.C. § 881(j)
       First, Defendant argues that it was error to exclude from trial any
reference to 21 U.S.C. § 881(j). Prior to the second trial, this Court excluded
Defendant from making any reference to 21 U.S.C. § 881(j) in his defense on
Counts 1 and 2. Defendant contends that § 881(j), which states that
administrative forfeitures may proceed in multiple districts, applies in this
case and should have been admitted to disprove the Government’s assertion
that the forfeiture of the truck could only have taken place in the Southern
District of Texas. In so arguing, Defendant presents arguments already
considered and rejected by this Court. For the reasons already explained in
Record Document 335, reference to § 881(j) was properly excluded as irrelevant
and misleading.




       11  United States v. Scott, 524 F.2d 465, 467 (5th Cir. 1975) (holding that district court
did not abuse its discretion in reconsidering motion to suppress and reversing part of its prior
order); see also FED. R. CIV. P. 54(b); Austin v. Kroger Texas, L.P., No. 16-10502, 2017 WL
1379453, at *9 (5th Cir. 2017) (“Under Rule 54(b), the trial court is free to reconsider and
reverse its decision for any reason it deems sufficient, even in the absence of new evidence or
an intervening change in or clarification of the substantive law.”).
        12 United States v. Whitfield, 590 F.3d 325, 360 (5th Cir. 2009) (holding that district

court was not bound by evidentiary rulings in first trial).

                                               6
    Case 2:17-cr-00181-JTM-DMD Document 455 Filed 04/24/20 Page 7 of 14



      2. Admissibility of Rebuttal Expert
      Defendant next argues that the Court erred in allowing the Government
to present the testimony of John Bryfonski as a rebuttal expert when the
Government failed to disclose that expert to Defendant by the pretrial expert
witness deadline. Defendant made this same objection on the record at trial.
At trial, the Court allowed Bryfonski’s testimony over Defendant’s objection,
explaining that “‘[r]ebuttal witnesses are a recognized exception to all witness
disclosure requirements’” and limiting the expert’s testimony to “only that
which rebuts the evidence presented by the defense.” 13 Despite this, Defendant
again complains about the Government’s failure to earlier disclose Bryfonski.
Defendant does not, however, cite to any case holding that rebuttal experts
must be disclosed in accordance with either Rule 16 or court-ordered expert
disclosure deadlines. Indeed, by their very nature, rebuttal experts may not be
necessary until the defense has presented its case. Defendant makes much ado
about the fact that the Government met with Bryfonski months before trial.
This does not change the fact that the Government did not plan to call him as
a witness until it heard the evidence presented by Defendant. Accordingly, this
Court does not find that it committed error in allowing the testimony of the
Government’s rebuttal expert.
      C. Limitation on Cross-Examination
      Next, Defendant complains that the Court impermissibly limited his
cross-examinations. Defendant complains generally that the Court relied on
Federal Rule of Evidence 403 to limit Defendant’s cross-examinations in ways


      13   Doc. 342 (quoting United States v. Windham, 489 F.2d 1389, 1392 (5th Cir. 1974)).
                                               7
    Case 2:17-cr-00181-JTM-DMD Document 455 Filed 04/24/20 Page 8 of 14



that it did not do in the first trial. With one exception, Defendant does not
indicate what testimony was excluded in error. Instead, he states in conclusory
fashion that the Court limited cross examination in the retrial, as compared to
the original trial, of Frederick Brown, Karl Newman, Johnny Domingue, and
Jorge Perralta. As discussed above, the Court was not bound by its rulings in
the first trial, and without more specificity as to the testimony that he believes
was limited in error, the Court cannot entertain Defendant’s objection.
      Defendant does present specific arguments as to limitations placed on
his cross-examination of Edwin Martinez. First, he complains that it was error
to prohibit him from discussing the assault of Elio Reyes with Martinez on
cross-examination. The Court did not, however, prohibit such a discussion.
Defendant was permitted to ask Martinez whether he personally observed
Jorge Peralta threaten Elio Reyes. Defendant does not explain how further
examination on this issue would have aided his defense.
      Next, he complains that the Court prohibited defense counsel from using
Martinez’s trial testimony from the original trial to contradict his version of
events at the retrial. The passage that Defendant sought to present for
impeachment purposes, however, was misleading and taken out of context.
There is no error in this Court’s efforts to prevent defense counsel from
misrepresenting Martinez’s prior testimony. That said, Defendant chose to
withdraw his question, and this Court did not enter a ruling prohibiting his
use of the prior testimony.
      D. Alleged Violations of Brady and Giglio
      Defendant next argues that the Government violated its discovery
obligations in three ways, necessitating a new trial. First, he argues that the
                                        8
     Case 2:17-cr-00181-JTM-DMD Document 455 Filed 04/24/20 Page 9 of 14



Government violated Brady when it failed to disclose comments made by its
witness, Karl Newman, that “the FBI wanted to hear a story that implicated
Chad Scott” regardless of “whether it was true or not.” Under Brady, the
government is required to disclose favorable evidence in its possession prior to
conviction. 14 Defendant has not offered any evidence that this statement was
in the Government’s possession prior to conviction. Defendant has not,
therefore, established a Brady violation.
       Second, Defendant argues that the Government violated Giglio when it
failed to disclose preferential treatment given to Newman before trial.
Specifically, Defendant states that after the mistrial but before the second
trial, all of the inmates in Newman’s dormitory, except Newman, were
removed. The Government offers no defense to this argument except to say
that the contention is “patently false.” 15
       Giglio applies the Brady rule to evidence affecting the credibility of key
government witnesses. 16 “When a defendant seeks a new trial on the basis of a
Brady violation, he must show that (1) the prosecution did not disclose the
evidence; (2) the evidence was favorable to the defense; and (3) the evidence
was material.” 17 “Evidence is ‘material’ if there is a reasonable probability that,
had the evidence been disclosed to the defense, the result of the proceeding
would have been different.” 18 Defendant has made no effort to show that the
alleged preferential treatment of Newman was material or that it would have

       14 Brady v. Maryland, 373 U.S. 83 (1963); United States v. Stanford, 823 F.3d 814, 841
(5th Cir. 2016).
       15 Doc 420.
       16 United States v. Davis, 609 F.3d 663, 696 (5th Cir. 2010).
       17 Id.
       18 Id.

                                              9
    Case 2:17-cr-00181-JTM-DMD Document 455 Filed 04/24/20 Page 10 of 14



affected the outcome of his trial. “[W]hen the testimony of the witness who
might have been impeached by the undisclosed evidence is strongly
corroborated by additional evidence supporting a guilty verdict, the
undisclosed evidence generally is not found to be material.” 19 This Court finds
that there was sufficient evidence to support Defendant’s conviction and that
it is not probable that this information would have affected the outcome of the
trial. Specifically, Defendant’s conviction was supported by the cell site data
and the testimonies of Frederick Brown, Edwin Martinez, Jorge Peralta, and
Johnny Domingue. Accordingly, Defendant has failed to carry his burden to
show a new trial is warranted. 20
       Finally, Defendant complains that the Government failed to disclose
Newman’s use of anti-depressant medication. It was revealed at trial that
Newman was prescribed Lexapro, but this Court prohibited Defendant from
questioning Newman regarding its side effects, such as memory loss. Even
assuming that the Government should have disclosed Newman’s Lexapro use,
it was revealed in open court and therefore Defendant was not prejudiced by
its suppression. Likewise, Defendant was not prejudiced by his inability to
cross-examine Newman regarding Lexapro’s side effects where Defendant still
has not shown that Newman suffered any.
       E. Government’s Closing Argument




       19United States v. Sipe, 388 F.3d 471, 478 (5th Cir. 2004).
       20For the same reasons, Defendant’s request for an evidentiary hearing on this issue
is denied. Further, “[t]he law of this circuit is well established that a motion for new trial
may ordinarily be decided upon affidavits without an evidentiary hearing.” United States v.
Mahmood, 820 F.3d 177, 190 (5th Cir. 2016).
                                               10
    Case 2:17-cr-00181-JTM-DMD Document 455 Filed 04/24/20 Page 11 of 14



       Finally, Defendant argues that the Government made an erroneous
statement of the law in its rebuttal closing argument, necessitating a new trial.
In concluding its rebuttal argument, the Government stated, “It is your duty
to find the defendant guilty.” 21 Defendant objected immediately. In response
to the objection, the Court instructed the jury: “Ladies and gentlemen, before
I begin my jury charge to you, I wish to advise you that you have no duty to
render a particular verdict. Your duty is to listen to the law as instructed by
the Court and to follow these instructions.” 22
       Defendant now argues that the Government’s argument was plain error
necessitating the reversal of his conviction. However, when viewed in context,
this Court finds that the Government’s argument was not improper. The
prosecutor argued in full, “The government has proven its case beyond a
reasonable doubt on each and every count. It is your duty to find the defendant
guilty.” 23 Thus, when “[r]ead in context, the prosecutor was arguing that, if the
jury finds that the prosecution has met its burden of proving the elements
beyond a reasonable doubt, then it is the jury’s duty to convict. Understood in
that way, the prosecutor’s statement is clearly proper.” 24 Further, any
impropriety in the Government’s argument was remedied by this Court’s
correction. Accordingly, reversal is not warranted.
   C. Motion for New Trial based on New Evidence


       21   Doc. 367 at 1513.

       22 Id. at 1518.
       23 Id. at 1513.
       24 United States v. Gomez, 725 F.3d 1121, 1131 (9th Cir. 2013); see also United States

v. Garcia, 887 F.3d 205, 211 (5th Cir. 2018).
                                              11
   Case 2:17-cr-00181-JTM-DMD Document 455 Filed 04/24/20 Page 12 of 14



      In Defendant’s second Motion for New Trial, he argues that a new trial
is warranted based on evidence revealed to him for the first time by the
Government after he was found guilty on August 27, 2019. On November 26,
2019, the Government produced to Defendant reports created as a result of
interviews with four inmates housed with trial witness, Edwin Martinez, that
took place between September 17 and October 1, 2019. According to the
reports, one or more of the inmates relayed the following allegations that
Defendant deems relevant: (1) Martinez had been trafficking and using
narcotics while in federal custody during the time that he prepared for and
testified in the trials against Defendant; (2) Martinez told fellow inmates that
he was “getting out for providing cooperation against a DEA Agent;” (3)
Martinez intends to have his former wife/girlfriend murdered when he is
released from prison; and (4) Martinez has multiple cellphones for his personal
use while in custody. Martinez was also interviewed and admitted using
Suboxone while incarcerated but denied any involvement in the sale of drugs.
Defendant argues that this information warrants a new trial because it affects
Martinez’s credibility as a witness or contradicts statements he made at trial.
      To succeed on a Motion for New Trial based on newly discovered
evidence, a defendant must show that:
      (1) the evidence is newly discovered and was unknown to the
      defendant at the time of trial; (2) the failure to detect the evidence
      was not due to a lack of diligence by the defendant; (3) the evidence
      is not merely cumulative or impeaching; (4) the evidence is
      material; and (5) the evidence if introduced at a new trial would
      probably produce an acquittal. 25


      25   Wall, 389 F.3d at 467.
                                       12
    Case 2:17-cr-00181-JTM-DMD Document 455 Filed 04/24/20 Page 13 of 14



Failure to satisfy one part of this test requires denial of the motion for new
trial. 26 Further, “[m]otions for new trial based on newly discovered evidence
are disfavored and reviewed with great caution.” 27
       As the Government points out, Defendant does not identify any purpose
served by this newly disclosed evidence other than impeachment. Defendant
argues only that the information in the reports, such as drug use and bad acts,
impacts Martinez’s credibility as a witness. He also argues that Martinez’s
statement that he is “getting out” for cooperating against a DEA agent
contradicts statements Martinez made at trial regarding his motivation for
testifying.
       It is well-settled that “evidence which merely discredits or impeaches a
witness’[s] testimony does not justify a new trial.” 28 Likewise, the Fifth Circuit
has held that a new trial is not warranted when new evidence does not relate
to the Defendant’s culpability but instead “serves only to attack the veracity”



       26 United States v. Pena, 949 F.2d 751, 758 (5th Cir. 1991).
       27 Wall, 389 F.3d at 467 (internal quotations omitted).
       28 Pena, 949 F.2d at 758; see Mesarosh v. United States, 352 U.S. 1, 9 (1956) (“It must

be remembered that we are not dealing here with a motion for a new trial initiated by the
defense, under Rule 33 of the Federal Rules of Criminal Procedure, 18 U.S.C.A., presenting
untruthful statements by a Government witness subsequent to the trial as newly discovered
evidence affecting his credibility at the trial. Such an allegation by the defense ordinarily will
not support a motion for a new trial, because new evidence which is ‘merely cumulative or
impeaching’ is not, according to the often-repeated statement of the courts, an adequate basis
for the grant of a new trial.”); Wall, 389 F.3d at 470 (“Impeachment testimony normally is
not a basis for granting a motion for new trial.”); United States v. Garcia-Esparza, 388 F.
App'x 407, 408–09 (5th Cir. 2010) (“To the extent that Garcia-Esparza argues that the
evidence he has discovered shows that Government witness George Autobee lied extensively
on the witness stand and was, therefore, not a credible witness, the evidence is impeaching
and not a basis for a new trial. The evidence of later criminal charges against Autobee does
not exonerate Garcia-Esparza and only discredits Autobee’s testimony generally.”).
                                                 13
    Case 2:17-cr-00181-JTM-DMD Document 455 Filed 04/24/20 Page 14 of 14



of a witness. 29 Defendant does not present any law to the contrary. Accordingly,
Defendant’s request for a new trial is denied. 30
       The Court also feels compelled to point out that the Government has not
violated its Brady obligation in regards to this information, as Defendant
suggests. This information did not exist prior to trial and therefore was not
suppressed. Further, there is absolutely no evidence supporting Defendant’s
inflammatory contention that Martinez has “been given free reign to traffic
narcotics without prosecution by the Federal Government” or that he has been
“immuniz[ed] from prosecution for his ongoing criminal conduct.” 31


                                    CONCLUSION
       For the foregoing reasons, the Motions are DENIED.


                         New Orleans, Louisiana this 23st day of April, 2020.




                                          ____________________________________
                                          JANE TRICHE MILAZZO
                                          UNITED STATES DISTRICT JUDGE




       29 United States v. Blackthorne, 378 F.3d 449, 455 (5th Cir. 2004).
       30 Defendant’s request for an evidentiary hearing is denied for the same reason.
Defendant does not explain how a hearing exploring additional reports created during the
investigation into whether Martinez was dealing drugs while incarcerated would reveal
anything other than impeachment evidence. Further, “[t]he law of this circuit is well
established that a motion for new trial may ordinarily be decided upon affidavits without an
evidentiary hearing.” Mahmood, 820 F.3d at 190.
       31 Doc. 434.

                                             14
